Title: To George Washington from Major General Alexander McDougall, 5 December 1778
From: McDougall, Alexander
To: Washington, George


  
    Sir,
    west point [N.Y.] Decr 5th 1778
  
  It was not until late in the evening of the 2d instant, that Patterson and Learnards Brigades arrived at Fish Kill. As they were much fatigued by the deep roads, I permited them to repose two days till I could determine on proper places for their winter Cantonment. At noon yesterday I arrived here, to inspect the Post, and give the necessary orders for the winter. In the evening I received advice from Col. A.H. Hay, that 20 Saile of the Enemies Shiping and a great number of Smallers one lay at Tapan Bay. Considering the advanced season, 
    
    
    
    I was Confident this movement of the Enemy, was urged by Some urgent Necessity: And none appeared So probable to me as the want of provision, which by the last account from him, was very pressing. I therefore concluded the Stores at Kings Ferry to be his object. Measures were instantly taken to Secure them, and I have the pleasure to inform, not a Barrel of what was at the Ferry is lost. It is all Secured. Some that were at Mr Smiths House, was in some danger, but I have reason to imagine, that is also Safe. The Service will not now permit me now to report in particular detail the movements of the Enemy; or our measures to defeat him. His Position and ours; and the Troops ordered to reinforce the Posts are marked in the Margin. your Excellency may be relived from any anxiety about the Posts. when more Leisure offers, I shall be more particular, I am to leave this in an Hour, to endeavor to Ballance the Peeks Kill accounts, with the Enemy if he lands on the East Side. I have the Honor to be, your excellency Very Humble Servant.
3 p.m. 15 Saile of the Enemy at Kings Ferry and a number of Small Vessels & boats Still coming up. 52 in the whole.
